337 F.2d 424
Robert R. DEITCH, Petitioner-Appellant,v.E. L. MAXWELL, Warden, Ohio Penitentiary, Respondent-Appellee.
No. 15827.
United States Court of Appeals Sixth Circuit.
Oct. 10, 1964.

Eugene W. Youngs (Court appointed), Cincinnati, Ohio, for appellant.
John Cianflona, Asst. Atty. Gen., Columbus, Ohio (William B. Saxbe, Atty. Gen., Columbus, Ohio, on the brief), for appellee.
Before O'SULLIVAN and EDWARDS, Circuit Judges, and STARR, Senior District Judge.
PER CURIAM.


1
Petitioner pleaded guilty in the Cuyahoga County, Ohio, Court of Common Pleas to the offense of armed robbery and was sentenced to 10 to 25 years in the state penitentiary.


2
By petition for writ of habeas corpus in the United States District Court for the Southern District of Ohio, Eastern Division, petitioner sought to raise federal constitutional questions relative to the constitutionality of the Ohio statute, Ohio Revised Code, 5145.01, under which he was sentenced.


3
The record is clear that these issues have not been presented to the Ohio Supreme Court.  The District Judge dismissed the petition for writ of habeas corpus 'on the ground that the petitioner has failed to exhaust remedies available to him in the courts of the state of Ohio.'This court has recently affirmed a similar decision in a case which dealt with Ohio postconviction remedies.  Harris v. Maxwell, 337 F.2d 710, decided September 18, 1964 (C.A. 6, 1964).


4
Affirmed.